Contrary to the mother’s contention, the findings of neglect and abuse against her are supported by a fair preponderance of the evidence (see Family Ct Act § 1012; Matter of Baby Boy P., 287 AD2d 458). The evidence, inter alia, demonstrated that the mother abused the child in violation of Family Court Act § 1012 (e) (iii), by taking numerous nude photographs of him, some of which depicted the lewd exhibition of the child’s anus (see Penal Law § 263.05; Matter of Glenn G., 154 Misc 2d 677, affd sub nom. Matter of Josephine G., 218 AD2d 656). In addition, the Family Court providently exercised its discretion by drawing a negative inference against the mother upon her failure to testify at the hearing (see Matter of Jenny N., 262 AD2d 951).
The mother’s remaining contentions are without merit. Prudenti, P.J., Santucci, Altman and S. Miller, JJ., concur.